         Case 1:19-cr-10357-RGS Document 58-13 Filed 06/08/20 Page 1 of 1




                                                    EXHIBIT 14



Hello Attorney Bloom,
It is important that the evidence that will be used in arguments and to advocate for punishment is shared. That
includes evidence that is impeachment evidence, exculpatory, and inculpatory is shared. My attorney should have
know that, we did ask in August. But only received summaries it appears.

It is not for the USA solely to decide what falls into each bucket. There is plenty of briefs showing that opinions as to
what falls into these categories raises issues.

Some of the materials I finally received today, which I assume is a select set of documents, that were sent to the
Probation Office is actually in some instances exculpatory. It may not have appeared that way to some readers
which is why the law requires I have had access as requested before the plea and since.

It is not fair if that matters to wait another day effectively running out the clock on defense to prepare adequate
arguments.

I would appreciate all the evidence, witness interviews, 302s, etc as requested in my email yesterday copied into this
mail. See below please.

Thank you

David
